Citation Nr: 0604812	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  04-00 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain 
with mechanical low back pain and degenerative changes, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to December 1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) St. Paul, Minnesota 
Regional Office (RO), which granted the veteran an increased 
evaluation for his service-connected low back disorder from 
10 percent to 20 percent disabling. 

In May 2004, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned.  A 
transcript of the veteran's testimony has been associated 
with his claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends in essence that his service-connected 
low back disorder is more disabling than currently evaluated.

The United States Court of Appeals for Veterans Claims 
(Court) addressed VA's duty to assist an increased rating 
claim in the case of Snuffer v. Gober, 10 Vet. App. 400 
(1997).  In Snuffer, a veteran claimed an increased rating 
for a disability and was examined for such a disability by 
VA.  Subsequently while the claim was pending, the veteran 
asserted that the disability had worsened.  The Board in 
denying her claim relied on the VA examination of record.  
The Court vacated the Board decision and remanded the claim 
for a new examination, finding that where a veteran complains 
of increase in disability two years after the last 
examination, VA's duty to assist required a new examination 
to determine the current severity of the disability.  

In the present case, testimony elicited from the veteran 
during his Board hearing in May 2004 includes the veteran's 
assertion that his service-connected low back disorder had 
worsened since he was last examined by VA in January 2003.  
(See hearing testimony, page 17).  In the interest of 
fairness and due process, the Board, therefore, finds that 
the veteran should be afforded a new VA examination to more 
accurately access the current severity of his service-
connected low back disability.

Further, the Board notes that the veteran is currently rated 
20 percent disabling under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 that evaluates lumbosacral strain.  
However, effective September 26, 2003, the rating schedule 
for evaluation of that portion of the musculoskeletal system 
that addresses disabilities of the spine was revised.  See 68 
Fed. Reg. 51,454-458 (Aug. 27, 2003), codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5245 (2005).  The rating 
criteria for 38 C.F.R. § 4.71a, Diagnostic Code 5293 (that 
evaluates intervertebral disc syndrome) were changed 
effective September 23, 2002.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002) and, again, effective September 26, 2003.

The veteran also testified that in May 2004 he was evaluated 
and treated for his service-connected back disability at the 
Coon Rapids Medical Center in Coon Rapids, Minnesota.  
Medical records related to this evaluation and treatment 
should be obtained and associated with his claims file.  

Additionally, the veteran testified that he has received 
private chiropractic treatment from a chiropractor in Blaine, 
Minnesota for his low back disorder.  Medical records 
pertaining to evaluation and treatment rendered to him by 
this physician should also be obtained and associated with 
his claims file. 

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA providers who possess records, not 
already associated with the claims file, 
pertaining to treatment or evaluation of 
him since service for complaints 
referable to the disorder in issue.
A) After securing any necessary 
release required, the RO should 
obtain all identified records to 
include the records of treatment 
provided to the veteran by his 
private chiropractor in Blaine, 
Minnesota, and clinicians at the 
Coon Rapids Medical Center in Coon 
Rapids, Minnesota, for the period 
from August 2001 to the present.  

B) The RO should also obtain all VA 
medical records regarding the 
veteran's treatment for his back 
disability for the period from May 
2004 to the present.  

2.  The veteran should be scheduled for 
appropriate VA examinations (e.g., 
orthopedic, neurologic) to determine the 
current severity of his service- 
connected lumbar strain.  All indicated 
tests and studies should be performed, 
and all manifestations of current 
disability should be described in detail, 
including any orthopedic and neurologic 
residuals found to result from the 
service- connected disability.

(A) In particular, the examination 
should indicate if the veteran has 
intervertebral disc syndrome (IVDS) 
and, if so, whether IVDS is 
associated with the service-
connected lumbar strain.  The 
examiner is requested to indicate 
the nature and duration of any 
incapacitating low back episodes, 
over the past 12 months (an 
"incapacitating episode" being a 
period of acute signs and symptoms 
due to intervertebral disc syndrome 
or lumbosacral strain that requires 
bed rest prescribed by and treatment 
by a physician).  

(B) The examiner should render an 
opinion as to (1) whether, during 
examination, there is mild, 
moderate, severe, or pronounced 
intervertebral disc syndrome; (2) 
whether the veteran experiences 
recurring attacks, and whether he 
experiences intermittent relief 
between those attacks; and (3) 
whether there is evidence that the 
veteran has sciatic neuropathy with 
characteristic pain attributable to 
the service-connected back 
disability, and, if so, whether the 
sciatic neuropathy results in 
demonstrable muscle spasm, absent 
ankle jerk, or any other positive 
neurological finding.  

(C) The examiner is requested to 
indicate if the veteran has a 
bladder or other urologic disorder 
and, if so, whether it is at least 
as likely as not that any bladder 
disorder or impotence found to be 
present is due to the veteran's 
service- connected back disability.  

(D) The examiner should identify the 
limitation of activity imposed by 
the disabling condition, viewed in 
relation to the medical history, 
considered from the point of view of 
the veteran working or seeking work, 
with a full description of the 
effects of disability upon his 
ordinary activity.  

E) An opinion should be provided 
regarding whether pain due to the 
service-connected back disability 
could significantly limit functional 
ability during flare-ups or with 
extended use.  It should be noted 
whether the clinical evidence is 
consistent with the severity of the 
pain and other symptoms reported by 
the veteran.  

(F) The examiner is requested to (1) 
describe any objective evidence of 
pain or functional loss due to pain; 
and (2) indicate whether there is 
any weakened movement, excess 
fatigability or incoordination that 
could be attributed to the service-
connected back disability.  A 
complete rationale should be 
provided for all opinions proffered.  
The claims folder should be made 
available to the examiner for review 
prior to the examination, and the 
examiner is requested to indicate if 
the veteran's medical records were 
reviewed.  

3.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
an increased evaluation for the service-
connected low back disorder to include 
consideration of the revised rating 
criteria and all evidence received since 
the December 2003 statement of the case.  
If the benefits sought are not granted, 
the veteran should be furnished a 
supplemental statement of the case, to 
include the revised rating criteria for 
the spine, effective in September 2002 
and in September 2003.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


